131 Ga. App. 247 (1974)
205 S.E.2d 536
REYNOLDS
v.
THE STATE.
49161.
Court of Appeals of Georgia.
Submitted March 5, 1974.
Decided March 12, 1974.
Odom & Reeves, R. H. Reeves, III, for appellant.
J. Lane Johnston, District Attorney, for appellee.
HALL, Presiding Judge.
Defendant appeals from his conviction for voluntary manslaughter.
The defendant admitted shooting his wife with a pistol but claimed that he drew in self defense and fired by accident.
Testimony shows that the two had quarreled "late that evening." The defendant left and returned home late at night; he had been drinking; three shots were fired by him in and around the house, some allegedly at a person he discovered running out the back door upon his return. He testified that deceased pointed a rifle at him as she stood in the center of her bedroom and he raised his pistol in self defense and the gun went off by itself. The state's evidence tended to show the fatal shot was fired within about 24 inches of his wife's head as she lay in her bed.
The evidence, while in conflict, supports the verdict. The sufficiency of the provocation and question of "cooling time" are in all cases for the jury. Code Ann. § 26-1102.
Judgment affirmed. Deen and Stolz, JJ., concur.